DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20190176148) in view of Magnuson (US 20030179916).
	With respect to claims 1, 4 and 20, Cook discloses a method of producing at least one closed region on a carrier surface.  A first fluid (Figure 1:1) comprising at least one cell or particle is added to the carrier surface (Figure 1:4), and a second fluid (Figure 1:2) that is immiscible with the first fluid is added over the first fluid in order to at least partially cover the first fluid.  The closed region (Figure 10:40) is formed using a displacement agent (Figure 2:6). This is described in at least paragraphs [0045]-[0051].  Cook, however, does not appear to expressly state that the closed region is produced on the basis of at least one item of cell/particle information that was previously acquired.
	Magnuson discloses a method for selecting a specific cell or cell type of interest from a sample.  Magnuson teaches in paragraphs [0074]-[0111] that image acquisition and image analysis components are used to identify particular cells based on predetermined criteria, and the images are evaluated to obtain at least one item of cell information.  This is shown in at least Fig. 2.  Cells of interest are then isolated using a displacement agent based on the at least one item of cell information.
	Before the effective filing date of the claimed invention, it would have been obvious to produce closed regions when operating the Cook method based on cell information obtained using automated image analysis means.  Magnuson teaches that it is efficient to use machine vision to automatically obtain and analyze cell images when selecting specific cells of interest.  It would have been desirable, for example, to use the Cook method to create closed regions that each contain different cell types or cells to be subjected to different treatments.

	With respect to claim 2, Cook and Magnuson disclose the combination as described above.  Cook further shows that the closed regions are produced when the first fluid is displaced in such a way that the second fluid wets the carrier surface and forms a closed line.  This is described in at least paragraph [0046] (“The second liquid 2 thus displaces the first liquid 1, contacting the substrate 4 in the selected regions 5 instead of the first liquid 1”).

	With respect to claim 3, Cook and Magnuson disclose the combination as described above.  Cook shows in at least Fig. 10 a plurality of regions 40 that have the same cross-sectional shape.  It would have been obvious to form the closed regions in essentially any pattern or shape based on the cell information obtained using automated image analysis (as taught by Magnuson).

	With respect to claim 5, Cook and Magnuson disclose the combination as described above.  Both Cook and Magnuson teach that the carrier may be moved before or after the acquisition of cell information.  For example, Magnuson teaches in at least paragraph [0077] that cell carriers are typically disposed on a movable stage.

	With respect to claim 6, Cook and Magnuson disclose the combination as described above.  Magnuson further describes how cells in one location may be removed (i.e. sucked up, aspirated), while cells in another location may not be removed.

	With respect to claim 7, Cook and Magnuson disclose the combination as described above.  Cook further teaches that essentially any number of sub-regions may be fabricated by displacing the first fluid in more than one location.  See, for example, paragraph [0007] (“forcing the second liquid through the first liquid and into contact with the substrate in selected regions of the substrate in order to divide the continuous body of the first liquid into a plurality of sub-bodies of the first liquid that are separated from each other by the second liquid”).

	With respect to claims 8-11, Cook and Magnuson disclose the combination as described above.  Cook states that the first and second fluid are displaced via a displacing agent (Figure 2:6).  The displacing agent is a solid body that is moved in a direction of the carrier surface when producing each closed region.

Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.
Applicant argues that the closed regions in Cook are formed by a routine process, rather than in accordance with acquired cell/particle information.  Magnuson, however, is cited for teaching this particular limitation.  Magnuson teaches in paragraphs [0074]-[0111] that image acquisition and image analysis components are used to identify particular cells based on predetermined criteria, and that this information is used to isolate cells at specific locations.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant states that there is “no need” in Cook to acquire an item of cell/particle information and produce a closed region on the basis of the acquired information, and that such a modification would change the principle of Cook’s operation.  Cook’s principle of operation is to create closed regions that produce isolated samples containing material to be investigated.  Moving from a standardized sub-division strategy to a particularized sub-division strategy based on observed cell data would be seen as an advantage.  Magnuson teaches that it is efficient to use machine vision to automatically obtain and analyze cell images when selecting specific cells of interest.  It would have been desirable, for example, to use the Cook method to create closed regions that each contain different cell types or cells to be subjected to different treatments.  In other words, this modification would not change the principle of Cook’s operation, but rather would improve upon it.
Lastly, Applicant argues that Magnuson does not teach producing a closed region.  Cook – the primary reference – already teaches how closed regions are created using a displacement agent.  Magnuson is relied upon for teaching how specific cells from particular areas on a surface are selected using image acquisition and image analysis components.  Again, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799